PER CURIAM.
The denial of appellant’s rule 3.800(a) motion is affirmed. The sentencing order does not state that she is ineligible for parole and her life sentence is not illegal. § 775.082(1), Fla. Stat. (1971); see also Wilkinson v. State, 889 So.2d 110 (Fla. 2d DCA 2004).
However, the trial court’s direction to the clerk not to accept further filings from appellant is reversed. Appellant was not given notice or an opportunity to be heard pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999), before imposing this sanction.

Affirmed in part; Reversed in part.

WARNER, POLEN and GROSS, JJ., concur.